                  Case 1:21-cv-00027-LY Document 6 Filed 01/12/21 Page 1 of 1

                                         United States District Court
                                          Western District of Texas
                                                   Austin
                                             Deficiency Notice


To:             Tamaroff, David F.
From:           Court Operations Department, Western District of Texas
Date:           Tuesday, January 12, 2021
Re:             01:21-CV-00027-LY / Doc # 5 / Filed On: 01/12/2021 11:15 AM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: Your document is deficient as it is not in proper pleading format pursuant to FRCP 10 (to include case
style, case number and summary of the pleading) , and rule 11 (no signature/block). Please file your Amended
document in FULL pleading format.
